Exhibit SERVICES AGREEMENT THIS SERVICES AGREEMENT (this "Agreement"), dated and executed as of November 13, 2008, is made by and between Allegro Biodiesel Corporation ("ABDS" or the "Company") and Ocean Park Advisors, LLC, a California limited liability company (“OPA”). RECITALS WHEREAS, the Company is monetizing non-operating assets and seeking a strategic transaction. AGREEMENT NOW, THEREFORE, in consideration of the premises and covenants set forth herein, and intending to be legally bound hereby, the parties to this Agreement hereby agree as follows: 1.Effectiveness of the Agreement.This Agreement shall become effective as of November 1, 2008. 2.Engagement. The Company hereby engages OPA to perform management services for the benefit of the Company on the terms and conditions set forth in this Agreement. The Company is hereby obtaining from OPA the services set forth on Schedule 1 (the “Management Services”). 3.Duties. (a)The provision of Management Services by OPA shall be subject to ABDS’ Charter, Bylaws (including without limitation the provision that the business and affairs of ABDS shall be managed by its Board of Directors (the "Board")) and other governing documents, including committee charters, as well as applicable laws and regulations, including the regulations of any securities exchange on which ABDS' securities are listed or traded. (b)During the Term, OPA shall be entitled to nominate two directors to the Board (the
